United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2078
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Theodore Markley

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 24, 2013
                              Filed: October 31, 2013
                                   [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Theodore Markley appeals from the sentence imposed by the District Court1
after Markley pleaded guilty to receiving child pornography in violation of 18 U.S.C.

      1
       The Honorable D. Price Marshall, Jr., United States District Judge for the
Eastern District of Arkansas.
§ 2252(a)(1). Markley and the government entered into a plea agreement under Rule
11(c)(1)(A) and (C) of the Federal Rule of Criminal Procedure, but the District Court
rejected the parties’ agreement and gave Markley the opportunity to withdraw his
plea, which Markley declined. The Court then sentenced Markley to 204 months in
prison and a lifetime of supervised release. Markley’s counsel now moves to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging (1) the Court’s decision to reject the plea agreement, (2) the
government’s adherence to the plea agreement, and (3) Markley’s sentence.

      Counsel’s arguments are unavailing. The Court did not err in declining to
accept the plea agreement, nothing in the record indicates that the government
breached the agreement, and Markley’s sentence was not unreasonable. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing the
standard of review for sentences); United States v. Kling, 516 F.3d 702, 704 (8th Cir.
2008) (noting that courts are not obligated to accept plea agreements); United States
v. E.V., 500 F.3d 747, 751–52 (8th Cir. 2007) (examining specific wording of plea
agreement and surrounding circumstances to determine whether agreement was
breached).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-